IN THE SUPREME COURT OF THE STATE OF NEVADA


                   NERY GUSTAVO FONSECA,                                   No. 83840
                   Petitioner,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,                           FILED
                   IN AND FOR THE COUNTY OF
                   CLARK; AND THE HONORABLE
                                                                            MAR 17 2022
                   CRYSTAL ELLER, DISTRICT JUDGE,
                   Respondents,
                   and
                   THE CITY OF NORTH LAS VEGAS,
                   Real Party in Interest.

                                         ORDER DENYING PETITION
                               This original petition for a writ of mandamus challenges the
                   district court's order affirming petitioner's misdemeanor conviction for
                   battery. We generally "decline to consider writ petitions that request review
                   of a district court decision rendered while acting in its appellate capacity."
                   Hildt v. Eighth Judicial Dist. Court, 137 Nev., Adv. Op. 12, 483 P.3d 526,
                   529 (2021). And having reviewed the petition, we are not convinced that
                   any of the exceptions to that general rule are implicated here. See id.
                   (identifying exceptions as instances where the district court has refused to
                   exercise or exceeded its jurisdiction or has exercised its discretion
                   arbitrarily or capriciously and where the petition presents important issues
                   of statewide concern that would otherwise evade this court's review). In
                   particular, petitioner has not demonstrated that the district court overrode
                   or misapplied controlling law and thus has now shown that the district court
                   acted arbitrarily or capriciously or manifestly abused its discretion. See
                   Walker v. Second Judicial Dist. Court, 136 Nev. 678, 680-81, 476 P.3d 1194,
                   1197 (2020) (explaining that a manifest abuse or arbitrary or capricious
SUPREME COURT
      OF
    NEVADA


(0) 1947A caileD                                                              77- 0g50/
                  exercise of discretion occurs when "the law is overridden or misapplied, or
                  when the judgment exercised is manifestly unreasonable or the result of
                  partiality, prejudice, bias or ill wilr (quoting State v. Eighth Judicial Dist.
                  Court (Armstrong), 127 Nev. 927, 932, 267 P.3d 777, 780 (2011))); see also
                  Salinas v. Texas, 570 U.S. 178, 183 (2013) (recognizing a split in authority
                  as to whether an accused's prearrest silence may be used. in the
                  prosecution's case-in-chief); Jenkins v. Anderson, 447 U.S. 231, 240 (1980)
                  (concluding government's comment on prearrest silence was not improper);
                  Raffel v. United States, 271 U.S. 494, 496-97 (1926) (stating a defendant
                  waives the right to remain silent by testifying in his own defense and
                  becomes subject to cross-examination like any other witness). Accordingly,
                  we
                               ORDER the petition DENIED.1




                        "kall.4..0            J
                  Stiglich




                  cc:   Hon. Crystal Eller, District Judge
                        Joseph P. Reiff
                        Attorney General/Carson City
                        North Las Vegas City Attorney
                        Eighth District Court Clerk


                        1The  Honorable Mark Gibbons, Senior Justice, participated in the
                  decision of this matter under a general order of assignment.
SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A 0€07.